Title: To Thomas Jefferson from Ferdinando Fairfax, 31 January 1794
From: Fairfax, Ferdinando
To: Jefferson, Thomas



Sir
Shannon-hill, Berkeley, Janu. 31. 1794.

You have, no doubt, often received the congratulations of your countrymen upon your entrance into the several Public Offices and employments, to which your time and attention have been for so many years devoted. Permit me, now, to congratulate you upon your voluntary re-linquishment  of these employments, for that peaceful retirement, the proper relish and enjoyment of which constitutes the truest dignity of the human Character. This from me were indeed impertinence, if the title of American citizen, and, what I am much more ambitious of deserving, citizen of the World, cannot be considered as affording a sufficient excuse. Tho’, in the former character, I cannot but join with the worthy part of the community in their hearty concern for your retreat from Public Life, whilst we remember with unfeigned gratitude the tenor and direction of your Public Services; yet, in the latter, I feel, with an interest that I cannot express, the influence which such an example must have—its encouragement to the persuits of calm Philosophy, Religion, and Virtue.
You, Sir, must have had the fullest opportunity of determining, experimentally, the true value of honors, preferment, distinction, public applause—upon which the hearts of the multitude are so warmly set; and when you can resign them all, and retreat to that serene and still life from whence you first set out, you add the greatest weight to the maxim, That happiness must consist in the disposition of the mind, that no external circumstances have power to confer it, and that it is not Station or Office which adds dignity to a Character, but vice versa.
It is much to be lamented that those who are most ambitious of distinction in Public Life, and especially those who express the warmest zeal for the Public Service, are generally the least deserving; and it is to be wished that good Men wou’d more generally undertake this Service: But, however some may doubt the existence of genuine Patriotism in the World, he must be a true Patriot indeed, who, having learnt justly to estimate the comparative advantages and value of the two situations, can be prevailed upon to give up the peaceful and heart felt pleasures of retired Life, for the hurry, fatigue, and not unfrequent vexation, incident to a Public station.
I cannot be suspected of any design in this address, because I can have no end to answer; and if it shou’d appear to be too much in the stile [of] the ancient Dedications, I can only offer in excuse the warmth of sincerity with which I am Sir, Your most respectful Humble servant

Ferdno: Fairfax

